NUMBER 13-13-00406-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

MEERA SINGH AND GEORGE
SAM HOUSTON A/K/A SAM HOUSTON                                                              Appellant,

                                                    v.

BANK OF AMERICA, N.A., MARY DAFFIN,
AND STEVE TURNER                                                                          Appellees.


                       On appeal from the 277th District Court
                           of Williamson County, Texas.


                             MEMORANDUM OPINION1
               Before Justices Benavides, Perkes, and Longoria
                      Memorandum Opinion Per Curiam
        This appeal arises out of a lawsuit filed by appellants, Meera Singh and George

Sam Houston a/k/a Sam Houston (“appellants”) against appellees, Bank of America N.A.,

        1
         This case is before this Court on transfer from the Third Court of Appeals in Austin pursuant to a
docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001
(West 2005).
Mary Daffin, and Steve Turner (“appellees”) wherein appellants allege various causes of

action, including for wrongful foreclosure.          We dismiss the appeal for want of

prosecution.

       On August 27, 2013, this Court advised appellants that the appendix to their brief

was received, but did not comply with Texas Rule of Appellate Procedure 38.1(k). See

TEX. R. APP. P. 38.1(k) (requiring appellants’ briefs in civil cases to contain: (1) a copy of

the trial court’s judgment or other appealable order from which relief is sought; (2) the jury

charge and verdict, if any, or the trial court’s findings of fact and conclusions of law, if any;

and (3) the text of any rule, regulation, ordinance, statute, constitutional provision, or

other law (excluding case law) on which the argument is based, and the text of any

contract or other document that is central to the argument). Accordingly, we gave

appellants ten days from the date of the notice to cure the defect or face, among other

things, potential dismissal of their appeal. See id. at R. 38.9(a), 42.3(b), (c).

       On September 5, 2013, this Court received appellants’s amended appendix

consisting of a letter, a CD, and loose pages of documents. We again notified appellants

that their amended appendix did not comply with Texas Rule of Appellate Procedure

38.1(k) and that there was no certificate of service in accordance with Texas Rule of

Appellate Procedure 9.5(e). See id. at R. 38.1(k), 9.5(e). Accordingly, we directed

appellants to file an amended appendix that complies with the stated rule within ten days.

This Court again notified appellants that failure to cure these defects would result in a

possible dismissal of their appeal. See id. at R. 38.9(a), 42.3(b), (c).

       On September 16, 2013, this Court received appellants’s amended appendix


                                               2
consisting of a document entitled “Williamson County, Texas Real Property Records

Audit Report” dated January 29, 2013. For a third time, this appendix did not comply with

Texas Rule of Appellate Procedure 38.1(k).

       In the interim, appellants have filed the following motions: (1) motion to disqualify

appellees’s counsel filed September 16, 2013; (2) motion for preliminary injunctive relief

filed September 20, 2013; (3) motion for appointment of counsel filed September 30,

2013; and (4) motion to strike appellees’s response to appellant’s motions for preliminary

injunctive relief and to disqualify appellees’s counsel filed October 3, 2013. All four of

these motions are hereby denied.

       Pro se litigants are held to the same standards as licensed attorneys, and they

must therefore comply with all applicable rules of procedure. Mansfield State Bank v.

Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978). If a party files a brief that does not comply

with the Texas Rules of Appellate Procedure, and that party files an amended brief that

likewise does not comply with the rules, Athe court may strike the brief, prohibit the party

from filing another, and proceed as if the party had failed to file a brief.@ TEX. R. APP. P.

38.9(a). Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an appellant has

failed to file a brief, the appellate court may dismiss the appeal for want of prosecution.

       Accordingly, we strike appellant=s non-conforming brief and order the appeal

DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a), 38.9(a),

42.3(b)(c).

                                                                       PER CURIAM

Delivered and filed the
7th day of November, 2013.

                                             3